Mr. Justice Gridley delivered the opinion of the court. 4. Insurance, § 793*-—what not a waiver of prompt payments of dues and assessments. A private agreement between the beneficiary in the certificate of a member of a benefit society and the financier of the local lodge whereby the financier agreed to advance the assessments and dues for one month or more in ease they were not paid by the member or the beneficiary held not to disclose any waiver on the part of the society with reference to the prompt payment of dues and assessments, for the reason it was not shown to have been known by the member or the principal lodge and that the agreement was beyond the scope of the authority of the financier to make. 5. Insurance, § 786*—when evidence of custom to extend leniency in payment of dues and assessments incompetent. In an action against a benefit society to recover insurance where the defense was that the member had by virtue of a by-law been ipso facto suspended for failure to make prompt payment of monthly assessments, evidence offered to show that leniency had been extended customarily by the local lodge to certain members thereof as to the payment of assessments held incompetent.